13

14

15

16

7

18

19

20

21

22

24

25

Case 2:21-cr-00107-RSM Document 52 Filed 07/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

SEATTLE
UNITED STATES OF AMERICA, NO. 21-CR-107 JCC
Plaintiff, MOTION FOR WITHDRAWAL AND
SUBSTITUTION OF COUNSEL
v.
CESAR ARAMBULA,

Defendant.

 

 

 

 

COMES NOW the Defendant, CESAR ARAMBULA, by and through his attorneys of
record, NEWTON AND HALL, ATTORNEYS AT LAW, PLLC, and through undersigned
counsel, ARTURO D. MENENDEZ, and submits this MOTION FOR WITHDRAWAL AND
SUBSTITUTION OF COUNSEL. In furtherance thereof, Mr. Arambula submits the
following:

l. Mr. Arambula has contracted with the law firm of Newton and Hall, Attorneys
at Law, PLLC, for representation in this above-captioned matter.

2. Undersigned counsel, Arturo D. Menendez, has met with Mr. Arambula and he
is an agreement with the withdrawal of CJA-appointed counsel, Mr. Kenneth Thierren, and

substitution of counsel with Mr. Arturo D. Menendez.

MOTION FOR WITHDRAWAL AND NEWTON AND HALL, ATTORNEYS AT LAW, PLLC
SUBSTITUTION OF CGUNSEL - I 610 CENTRAL AVENUE SOUTH
KENT, WASHINGTON 98032
(253) 852-6600 - FAX (253) 852-6800

 
10

1]

12

13

14

15

16

7

18

19

20

21

22

24

25

Case 2:21-cr-00107-RSM Document 52 Filed 07/30/21 Page 2 of 2

3. Undersigned counsel Arturo D. Menendez has discussed withdrawal and
substitution of counsel with Mr. Therrien, who has endorsed the motion below.

RESPECTFULLY SUBMITTED this day of JULY 2021.

ist ARTURO D. MENENDEZ

Arturo D. Menendez ] WSBA No. 43880
Substituting Attorney for Mr. Arambula
arturo@newtonandhail.com

  
     

 

Kenneth D. Therrien | WSBA No. 20291
4rawing Attorney for Mr. Arambula
keritherrien@msn.com

CESAR ARA OL:

Defendant

MOTION FOR WITHDRAWAL AND NEWTON AND HALL, ATTORNEYS ATLAW, PLLC
TITUTT UNSEL = 610 CENTRAL AVENUE

SURE ONCE 2 KENT, WASHINGTON 98032

(253) 852-6600 - FAX (253) 352-6800

 

 

 
